DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
               Applicant may note that the terminal disclaimers filed on March 24, 2022 have been approved.
Claims 34, 37 and 39 are objected to because of the following informalities:  In claim 34, line 7, there is no antecedent basis for “the shank”.  In claim 37, line 2, there is no antecedent basis for “the second indicium”.  Claim 37 should apparently depend from claim 36.  In claim 39, line 5, there is no antecedent basis for “the handle”.  It is noted that the handle is later claimed in claim 39, line 7.  In claim 39, line 11, there is no antecedent basis for “the shank”.    Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-28, 30, 31, 33-35 and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalakrishnan et al 2015/0315816.
Re claim 25, Gopalakrishnan et al teaches a lockset including a lock chassis 200 having a locked and unlocked state dependent upon the status of the key locks in the handles 112, 132, a latchbolt 122 connected with the lock chassis, a rotatable handle 132 to retract the latchbolt in the unlocked state, an opening in the handle which includes a window (paragraph [0047], line 3), when the indicator 330 is mounted in the handle 132 as disclosed in paragraph [0042], lines 4-6, the status indicator movably mounted in the handle opening between a lock-indicating position of the locked state, and an unlock-indicating position of the unlocked state.  The indicator includes a locked indicia and an unlock indicia as disclosed in paragraph [0043], lines 2 and 5.
Re claim 26, the indicator does not display the lock indicia in the unlock position of the indicator.
Re claim 27, the indicator displays the unlock indicia in the other of the lock-indicating position or the unlock-indicating position.
Re claim 28, the indicator 330 is a mechanical indicator (paragraph [0047], line 1).
Re claim 30, the handle 132 is a lever handle.
Re claim 31, the opening guarded by the widow and the indicator expend primarily in a lateral direction.  It is noted that “lateral direction” does not include any particular reference frame to define the lateral direction.  Accordingly, any position of the opening and the  indicator in the handle defines a lateral direction relative to a longitudinal direction of the surface 106 in fig. 1 or the surface of the cross-bore 108 in fig. 1, or other surfaces of the door and the lock components.
Re claim 33, Gopalakrishnan et al teaches a handle assembly having a locked and unlocked state dependent upon the status of the key locks in the handles 112, 132, a latchbolt 122 connected with the lock chassis, a rotatable handle 132 to retract the latchbolt in the unlocked state, an opening in the handle which includes a window (paragraph [0047], line 3), when the indicator 330 is mounted in the handle 132 as disclosed in paragraph [0042], lines 4-6, the status indicator movably mounted in the handle opening between a lock-indicating position of the locked state, and an unlock-indicating position of the unlocked state.  The indicator includes a locked indicia and an unlock indicia as disclosed in paragraph [0043], lines 2 and 5.  The handle assembly also includes an activation carrier 320 to transition the indicator 330 between its first and second indicating positions.
Re claim 34, Gopalakrishnan et al teaches a handle assembly having a locked and unlocked state dependent upon the status of the key locks in the handles 112, 132, a latchbolt 122 connected with the lock chassis, a rotatable handle 132 to retract the latchbolt in the unlocked state, an opening in the handle which includes a window (paragraph [0047], line 3), when the indicator 330 is mounted in the handle 132 as disclosed in paragraph [0042], lines 4-6, the status indicator movably mounted in the handle opening between a lock-indicating position of the locked state, and an unlock-indicating position of the unlocked state.  The indicator includes a locked indicia and an unlock indicia as disclosed in paragraph [0043], lines 2 and 5.  The handle assembly also includes an activation carrier 320 to be mounted in a shank to transition the indicator 330 between its first and second indicating positions as seen in fig. 1 when the indicator is mounted in the handle.  As disclosed in the last three lines of paragraph [0058], a magnet is mounted on the activation carrier 320 to cooperate with a magnet mounted on the indicator 330, such that magnetic interaction between the two magnets moves the indicator between its states in response to movement of the carrier 320 between its first and second positions.
  Re claim 35, the indicator 330 is a mechanical indicator (paragraph [0047], line 1).
Re claim 37, the first and second indicium of the indicator may be first and second colors (paragraph [0043], lines 2-4 and 6).
Re claim 38, the handle assembly also includes an activation carrier 320 to be mounted in the handle to transition the indicator 330 between its first and second indicating positions as seen in fig. 1 when the indicator is mounted in the handle.
Re claim 39, Gopalakrishnan et al teaches a handle assembly having a locked and unlocked state dependent upon the status of the key locks in the handles 112, 132, a latchbolt 122 connected with the lock chassis, a rotatable handle 132 to retract the latchbolt in the unlocked state, an opening in the handle which includes a window (paragraph [0047], line 3), when the indicator 330 is mounted in the handle 132 as disclosed in paragraph [0042], lines 4-6, the status indicator movably mounted in the handle opening between a lock-indicating position of the locked state, and an unlock-indicating position of the unlocked state.  The indicator includes a locked indicia and an unlock indicia as disclosed in paragraph [0043], lines 2 and 5.  The handle assembly also includes an activation carrier 320 to be mounted in a shank to transition the indicator 330 between its first and second indicating positions as seen in fig. 1 when the indicator is mounted in the handle.  As disclosed in paragraph [0045], line 7, a push rod (plunger) engaged with the chassis may be used as sensor 310 to be engaged with the activation carrier 320 such that the push rod drives the activation carrier between first and second positions as the chassis moves between a locked and an unlocked state.
Re claim 40, handle 132 may be locked to prevent its rotation to drive the latchbolt 122 to its retracted position in the chassis locked state.
Claims 21-24 are allowed.
Claims 29, 32 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s arguments with respect to claims 25-28, 30, 31, 33-35 and 37-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment, including the broadening of claims 25, 33, 34 and 39 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 2, 2022